AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 21, 2007 REGISTRATION NO. 333-132029 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post Effective Amendment No. 2 to FORM S-11 on FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OMEGA HEALTHCARE INVESTORS, INC. (Exact name of registrant as specified in its charter) MARYLAND 38-3041398 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9690 Deereco Road, Suite 100 Timonium, Maryland21093 (410) 427-1700 (Address, including zip code and telephone number, including area code, of registrant's principal executive offices) C. Taylor Pickett with copy to: Chief Executive Officer Eliot W. Robinson, Esq. Omega Healthcare Investors, Inc.
